                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-001-RJC-DCK

 BONWORTH, INC.,                                   )
                                                   )
                   Plaintiff,                      )
                                                   )
    v.                                             )      ORDER
                                                   )
 THE ELEMENTS GLOBAL GROUP, LLC,                   )
                                                   )
                   Defendant.                      )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 2) filed by Mathew E. Flatow, concerning Steven I.

Hochfelsen on January 3, 2019. Mr. Steven I. Hochfelsen seeks to appear as counsel pro hac vice

for Defendant, The Elements Global Group, LLC. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 2) is GRANTED. Mr. Steven I.

Hochfelsen is hereby admitted pro hac vice to represent Defendant, The Elements Global Group,

LLC.

         SO ORDERED.

                                        Signed: January 3, 2019
